Case 7:21-cv-00183-TTC-RSB Document 8 Filed 05/04/21 Page 1 of 1 Pageid#: 22




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

JOSHUA AARON BURNETT,                       )
                                            )
       Plaintiff,                           )      Civil Action No. 7:21cv00183
                                            )
v.                                          )      MEMORANDUM OPINION
                                            )
DANVILLE ADULT DET. CTR,                    )      By:     Hon. Thomas T. Cullen
                                            )              United States District Judge
       Defendant.                           )


       Plaintiff Joshua Aaron Burnett, a former inmate proceeding pro se, filed this civil rights

action under 42 U.S.C. § 1983. After filing this action, Burnett advised the court that he had

been released from incarceration. (See ECF No. 6.) By order entered April 14, 2021, the court

advised Burnett that, because he was no longer an inmate, he would not be allowed to pay the

filing fee in installments under the Prison Litigation Reform Act. (See ECF No. 7.) The court

ordered Burnett to pay the balance of the filing fee or otherwise respond to the order within

10 days. (Id.) The court warned Burnett that failure to pay the filing fee or otherwise respond

to the order would result in immediate dismissal of the action without prejudice. (Id.) Burnett

did not respond to the court’s order. Accordingly, the court will dismiss this action without

prejudice for failure to comply.

       ENTERED this 4th day of May, 2021.


                                                   /s/ Thomas T. Cullen_________________
                                                   HON. THOMAS T. CULLEN
                                                   UNITED STATES DISTRICT JUDGE
